Case 1:17-cv-03572-ARR-RER Document 15 Filed 05/21/19 Page 1 of 1 PageID #: 54



Aleksander Powietrzynski
Winston & Winston, P.C.
Attorneys for Defendant MRS ASSOCIATES.
708 Third Avenue, 5th Floor, Suite 142
New York, NY 10017
212-922-9483
Alex@winstonandwinston.com


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 David Kraus and Blima Kraus, on behalf of themselves
 and all other similarly situated consumers,
                                                                          Case No.: 17-cv-03572-ARR-RER
                                              Plaintiff,

         -against-                                                        NOTICE OF APPEARANCE

 MRS ASSOCIATES, LLC,

                                             Defendant.
 ------------------------------------------------------------------x


        PLEASE TAKE NOTICE that Winston & Winston, P.C., here appears as co-counsel to

Moss & Barnett on behalf of Defendant, MRS ASSOCIATES, LLC and requests that copies of

all papers in this matter be sent to our office.

                                                                       Respectfully submitted,

Dated: May 21, 2019
       New York, New York                                     /s/ Aleksander Powietrzynski
                                                              Aleksander Powietrzynski
                                                              Winston & Winston, P.C.
                                                              Attorney for Defendant
                                                              708 Third Avenue, 5th Floor, Suite 142
                                                              New York, NY, 10017
                                                              (212) 942-9483
                                                              (212) 942-9484 (fax)
                                                              Alex@winstonandwinston.com
